PER CURIAM.
We relinquished jurisdiction of this cause to the trial court with directions that it hear and consider the testimony of two police officers concerning the voluntariness of appellant’s confession. Hampton v. State, 354 So.2d 443 (Fla. 2d DCA 1978). We have received and reviewed the testimony of the officers and the findings of the court based on the evidence formerly taken as supplemented by this additional testimony. We find no error in the trial court’s holding that appellant’s confession was voluntarily given. We therefore affirm appel*43lant’s conviction for robbery and the sentence imposed pursuant thereto.1
SCHEB, Acting C. J., and RYDER and DANAHY, JJ., concur.

. We note that the trial court has deleted the “hard labor” provision from appellant’s judgment and sentence.